FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MORRIS S. MAXWELL; SHAWN R.                      No. 14-17334
MAXWELL,
                                                 D.C. No. 3:14-cv-03095-WHO
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

MOAB INVESTMENT GROUP, LLC; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                   William H. Orrick III, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Morris S. and Shawn R. Maxwell appeal pro se from the district court’s

order declaring them vexatious litigants and imposing pre-filing restrictions. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056-57 (9th Cir. 2007) (per

curiam). We affirm.

      The district court did not abuse its discretion by declaring the Maxwells

vexatious litigants and entering a pre-filing order against them after providing them

with notice and an opportunity to be heard, developing an adequate record for

review, making substantive findings regarding their frivolous litigation history, and

tailoring the restriction narrowly. See id. at 1057, 1058-61 (discussing factors to

consider before imposing pre-filing restrictions).

      We reject as meritless the Maxwells’ contentions that they were denied due

process and equal protection due to a lack of a full and fair hearing on their claims.

      AFFIRMED.




                                           2                                    14-17334